ORDER

PER CURIAM.
Diane Hatfield appeals from a judgment granting David Hatfield’s motion to modify primary physical custody of the couple’s child. The trial court’s judgment is sup*254ported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).